Citation Nr: 0836268	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The appellant claims that she is entitled to VA death 
benefits on the basis that she is the surviving spouse of an 
individual who had service with the Philippine Commonwealth 
Army in the service of the United States Armed Forces during 
World War II.  Her spouse died in March 1987.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2006 decision of a VA Regional Office 
(RO) that denied the appellant's claim for eligibility to VA 
benefits.  In July 2008, the appellant testified before the 
Board at a hearing that was held at the RO.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002 and West 
Supp. 2007); 38 C.F.R. §§ 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to VA Benefits

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).   

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  Thus, if the United States service 
department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).  

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied in May 2006, July 2006, August 2006, and August 2007 
that the appellant's spouse had no service of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.   

The appellant submitted an affidavit from the Philippine Army 
that shows that her spouse had service of the Philippine 
Commonwealth Army in the service of the United States Army.

The appellant's own assertions as to her spouse's particular 
service fail to meet the requirements of 38 C.F.R. § 3.203(a) 
because the assertions do not constitute a document from a 
United States service department.  Similarly, the appellant's 
daughter's assertions as to her father's particular service 
also fail to meet the requirements of 38 C.F.R. § 3.203(a).  
Alternatively, the United States service department's (i.e., 
the NPRC's) communications that failed to verify the alleged 
service are binding on VA.  38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  The service department 
has determined that the appellant's spouse had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the United States Armed Forces.  
Moreover, the certificate that the appellant submitted does 
not verify her spouse's service, as necessary for entitlement 
to VA benefits.  The Board must therefore find that the 
appellant's spouse did not have the type of qualifying 
service, enumerated in 38 C.F.R. § 3.40, that would confer 
basic eligibility for VA benefits.  Accordingly, the 
appellant's claim for entitlement to VA death benefits must 
be denied, due to the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).   

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.   


ORDER

Legal entitlement to VA benefits is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


